IN THE COURT OF APPEALS OF IOWA

                                    No. 17-1722
                               Filed February 7, 2018


IN THE INTEREST OF B.B.,
Minor Child,

D.B., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dallas County, Virginia Cobb, District

Associate Judge.



       A father appeals from the termination of his parental rights to his child.

AFFIRMED.



       Bryan J. Tingle of Tingle Law Office, Des Moines, for appellant father.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Kayla Ann J. Stratton of the Juvenile Public Defender Office, Des Moines,

guardian ad litem for minor child.



       Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                          2


DOYLE, Presiding Judge.

       A father appeals from the termination of his parental rights to his child, B.B.,

pursuant to Iowa Code section 232.116(1)(h) (2017).1 The father contends there

is not clear and convincing evidence supporting the grounds for termination and

the juvenile court failed to consider the factors and exceptions set out in section

232.116(2) and (3). Due to the father’s lack of progress during the pendency of

this matter, we affirm the termination of the father’s parental rights.

       B.B. was born in February 2016 and was removed from the parents’ care

shortly thereafter. During the pendency of this matter, B.B. remained in foster care

and the father did not progress past supervised visitation. The Family Safety, Risk,

and Permanency consultant who facilitated the father’s visitation testified to the

ongoing issues with the father’s behavior affecting his ability to safely parent B.B.

The consultant explained, “[T]ypically if I have to step in or intervene or provide a

suggestion as to another way of doing things [the father] will get easily agitated,

he doesn’t take redirection well from me.” The consultant stated she has had to

provide direction to the father regarding nutrition and safety and observed the

father has difficulty balancing his time between his older child and B.B.

       The consultant also stated there were concerns of domestic abuse in the

mother and father’s relationship. Although the parents informed service providers

they were no longer having contact, the mother testified her relationship with the

father had continued throughout the pendency of the matter and ended just one

week prior to the first day of the combined termination and permanency hearing.


1
 The mother’s parental rights were also terminated, and the termination was upheld on
appeal. See In re B.B., No. 17-1081, 2017 WL 4051003 (Iowa Ct. App. Sept. 13, 2017).
                                         3


The mother admitted she had not been honest with service providers regarding

her ongoing contact with the father. The mother also admitted she had not been

forthcoming with service providers about instances of domestic violence

perpetuated by the father against her during their relationship. The father also

admitted at the hearing that he had manipulated people by being untruthful during

the pendency of the case.

       In a psychological evaluation of the father, it was reported the father “has a

long history of problems with authority, dysfunctional relationships, and impulsive

behavior. He has little insight into [how] his own behavior contributes to the

problems he experiences in life.        He has difficulty understanding healthy

boundaries and an even greater difficulty with setting boundaries in his intimate

relationships.” The evaluation also reported the father’s Child Abuse Potential

Inventory was moderately elevated in the areas of “impulse control, denial, current

[department of human services] involvement, low frustration tolerance, antisocial

attitudes, resistance to authority, difficulties with empathy, and lack of

understanding of normal childhood development.”         The department of human

services (DHS) was cautioned against allowing service providers to meet alone

with the father or in his home “due to the concerns of his tendency to physically

confront to control situations when he feels challenged.”

       After a combined termination and permanency hearing held in April 2017,

the juvenile court ordered termination of the father’s parental rights to B.B.

pursuant to Iowa Code section 232.116(1)(d) and (h). After the father filed a motion

to reconsider, enlarge or amend the termination order contending termination

under section 232.116(d) was improper, the court entered an order on October 12,
                                           4


2017, amending its ruling and terminating the father’s parental rights pursuant to

section 232.116(1)(h) alone. The father appeals arguing there is not clear and

convincing evidence supporting the grounds for termination and maintaining the

juvenile court failed to properly consider section 232.116(2) and (3)(c). The father

asserts the court should have granted him six additional months to seek

reunification with B.B.

       We review termination-of-parental-rights proceedings de novo. In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). There are grounds for termination under

section 232.116(1)(h) where the court finds the child is three years of age or

younger; has been adjudicated a child in need of assistance (CINA); has been out

of the parent’s care for at least six of the last twelve months, or for the last six

consecutive months; and there is clear and convincing evidence the child cannot

be returned to the parent’s care at present. It is undisputed at the time of the

termination/permanency hearing B.B. was under the age of three, was adjudicated

a CINA, and had been out of the father’s care for fourteen months—well beyond

the statutory time frame. As to the inability to safely return B.B. to the father’s care,

the juvenile court found:

              [B.B.] cannot be returned to [the father]’s custody as there has
       been no change that the court can discern that would lead the court
       to believe that domestic violence, manipulation, and impulsive
       behavior will not be a part of his life. . . . The parents’ behavior during
       the course of this case is the best predictor of future behavior. The
       lack of progress in effecting a change in behavior, their lack of
       insight, lack of consistency, as well as the proclivity toward
       dishonesty and manipulation leads the court to find that an additional
       six months would not make a difference.

       We agree. In the approximately two years that this matter was pending, the

father was unable to participate in DHS services without conflict and manipulation
                                          5


and to progress beyond supervised visitation with B.B. in a public location. There

is clear and convincing evidence that B.B. could not be returned to the father’s

care at the time of the termination and permanency hearing. See In re J.E., 723

N.W.2d 793, 798 (Iowa 2006) (“[I]n considering what the future holds for the child

if returned to the paren[t] . . . we look to the parent[’s] past performance because

it may indicate the quality of care the parent is capable of providing in the future.”

(quoting In re C.K., 558 N.W.2d 170, 172 (Iowa 1997))).

       The father seeks an additional six months. Time “is a critical element” in

termination proceedings, and after the statutory time period for termination has

passed, termination is viewed with a sense of urgency. In re C.B., 611 N.W.2d

489, 495 (Iowa 2000). Children are not equipped with pause buttons. See In re

T.J.O., 527 N.W.2d 417, 422 (Iowa Ct. App. 1994) (“Children simply cannot wait

for responsible parenting. Parenting cannot be turned off and on like a spigot. It

must be constant, responsible, and reliable.”); In re D.A., 506 N.W.2d 478, 479

(Iowa Ct. App. 1993) (“The crucial days of childhood cannot be suspended while

parents experiment with ways to face up to their own problems.”). Before the court

can grant a parent additional time, there must be an assurance that the need for

removal will no longer exist at the end of that time period. See Iowa Code §

232.104(2)(b). Considering the father’s lack of progress during the course of this

case, we, like the juvenile court, are unconvinced that this would be the case here.

See C.B., 611 N.W.2d at 495 (“Insight for the determination of the child’s long-

range best interests can be gleaned from ‘evidence of the parent’s past

performance for that performance may be indicative of the quality of the future care

that parent is capable of providing.’” (citation omitted)); see also A.M., 843 N.W.2d
                                          6


at 112 (noting children must not be deprived permanency on the hope that

someday the parent will be able to provide a stable home). The lack of progress

by the father in this case supports the juvenile court’s finding that an additional six

months will not allow for the safe reunification of B.B. to the father’s care.

       We also conclude termination of the father’s parental rights is in B.B.’s best

interests. B.B. has waited long enough for the father to exhibit an ability to control

his behavior and safely parent B.B. B.B. deserves permanency. See In re P.L.,

778 N.W.2d 33, 41 (Iowa 2010) (“It is well-settled law that we cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.”). Although the record reveals a bond

between the father and B.B., it also indicates B.B. is bonded to the foster parents.

The evidence does not suggest the parent-child bond is so strong as to outweigh

the need for termination of the father’s parental rights under section 232.116(3)(c).

       We therefore find there are grounds for termination of the father’s parental

rights pursuant to section 232.116(1)(h), termination is in B.B.’s best interests, and

no section 232.116(3) factor precludes the need for termination. We affirm.

       AFFIRMED.